Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 2 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “for receiving a respective cross-member end” as recited within lines 6-7 of claim 2. It is not clear as to what is being defined by “a respective cross-member end.” It is not clear as to what relationship “a respective cross-member end” or “a cross-member end” or “a cross-member” has with any of the elements introduced within claim 2.  
Claim 2, line 7, “the anchoring cross-member” lacks antecedent basis within the claim. It is therefore, not clear as to what “the anchoring cross-member” refers.

Claim 3, line 2, “the means for affixing the anchoring element to the mounting head” lacks antecedent basis within the claim. It is therefore, not clear as to what “the means for affixing the anchoring element to the mounting head” refers. Perhaps, claim 3 should be amended to recite --the means for affixing the anchoring element is attached to the mounting head--?
The language of claim 19 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “an anchoring cross-member . . . having a length corresponding at least to a side length of the supporting ceiling formwork panel” as recited within lines 4-5 of claim 19. It is not clear as to what the length of the anchoring cross-member would be with the anchoring cross-member being defined in terms of an element that does not form part of the claimed invention. 
Claim 19, line 9, “the latching recess” lacks antecedent basis within the claim. It is therefore, not clear as to what “the latching recess” refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2010010986 to Hong et al.   As to claims 2-4, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Hong et al. discloses, Figs. 1, 8 and 11b for example, a ceiling formwork system, comprising: at least one formwork panel 400, at least one vertical support 200 supporting the formwork panel, a mounting head 100, and means for affixing an anchoring element, (e.g., slots through either of 135a and 135b), the formwork panel having a respective latching recess, (e.g., openings along the frames of panel 400 as can be seen in Fig. 11b), for receiving a respective cross-member end, so that, when the anchoring cross-member is held in the formwork panel via the anchoring element, a tensile stress can be applied via the cross-member to the at least one formwork panel in order to at least partially horizontally divert an applied load in the formwork plane. Hong et al. can and may be utilized as recited within lines 6-10 of claim 2, (i.e., Hong et al. can and may be utilized as recited within lines 6-10 of claim 2 with any given “cross-member” or any given “anchoring cross-member”).
As to claims 5-7, Hong et al. serves to meet the language of claims 5-7 since the “anchoring cross-member” has not been positively introduced within the claim as an element of the invention for which protection is sought, (e.g., see language of parent claim 2 to “for receiving” or “so that when . . .”). As set forth above Hong et al. serves to read upon the positively recited elements set forth within the language of claim 2 from which claims 5-7 either directly or indirectly depend.

As to claim 9, Hong et al. serves to meet the language of claim 9 since the “anchoring element” has not been positively introduced within the claim as an element of the invention for which protection is sought.
As to claim 10, a plurality of formwork panels 400 are coupleable to each other at their end faces, (e.g., as by any of the openings along the frames of panel 400 as can be seen in Fig. 11b). 

Claim(s) 2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015015026 to Ardila et al.   As to claim 2 and 4, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Ardila et al. discloses, Figs. 2-4 and 16 for example, a ceiling formwork system, comprising: at least one formwork panel, (e.g., 201), at least one vertical support 10 supporting the formwork panel, a mounting head 202, and means for affixing an anchoring element, (e.g., opening in support 10 as seen above lead line of 10 in Fig. 11 OR any of the openings in members 3 along 43 or 36 or 46, etc.), the formwork panel having a respective latching recess, (e.g., 52 or any of openings along 231, 241 of panel 201), for receiving a respective cross-member end, so that, when the anchoring cross-member is held in the formwork panel via the anchoring element, a tensile stress can be applied via the cross-member to the at least one formwork panel in order to at least partially horizontally divert an applied load in the formwork plane. Ardila et al. can and may be utilized as recited within lines 6-10 of claim 2, (i.e., Ardila et al. can and may be utilized .
As to claims 5-7, Ardila et al. serves to meet the language of claims 5-7 since the “anchoring cross-member” has not been positively introduced within the claim as an element of the invention for which protection is sought, (e.g., see language of parent claim 2 to “for receiving” or “so that when . . .”). As set forth above Hong et al. serves to read upon the positively recited elements set forth within the language of claim 2 from which claims 5-7 either directly or indirectly depend.
As to claim 8, the mounting head 202 is securable to the vertical support 10 via a flange, (as by flange at top of vertical support 10).
As to claim 9, Ardila et al. serves to meet the language of claim 9 since the “anchoring element” has not been positively introduced within the claim as an element of the invention for which protection is sought.
As to claim 10, a plurality of formwork panels 201 are coupleable to each other at their end faces, (e.g., as by any of the openings 27, 9 along the frames of panel 201 as can be seen in Figs. 3 and 4). 

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 1586975 to Kim et al.   As for claim 19, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Kim et al. discloses, Fig. 1 for example, a mounting head for a vertical support to support a ceiling formwork panel, comprising:
an anchoring cross-member 120 oriented transverse to the vertical support when the mounting head is in a mounted state on the vertical support, (Kim et al. can and may be oriented transverse to any given vertical support when the mounting head is in a mounted state on any such vertical support), and having a length corresponding at least to a side length of the supporting ceiling formwork panel, (Kim et al. can and may have a length a length corresponding at least to a side length of any given supporting ceiling formwork panel), whereby the anchoring cross-member can be affixed at each end to lateral edges of the ceiling formwork panel, (Kim et al. can and may be affixed at each end to lateral edges of any given ceiling formwork panel),
	wherein the anchoring cross-member has two latching clips, (121, 121 but, two on either end by what is shown by each 121 actually extending towards one side and an opposite side of the cross-member), projecting at a right angle to the anchoring cross-member longitudinal axis with which the anchoring cross-member can be latched on the frame in the latching recesses in such a way that in the latched state a translational displacement of the anchoring cross-member along its longitudinal axis is inhibited, (Kim et al. can and may be latched in any given latching recess on any given frame in such a way that in a latched state a translational displacement of the anchoring cross-member along its longitudinal axis is inhibited).

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3215002 to Steidle-Sailer et al.   As for claim 19, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Steidle-Sailer et al. discloses, 
	an anchoring cross-member 51 oriented transverse to the vertical support when the mounting head is in a mounted state on the vertical support, (Steidle-Sailer et al. can and may be oriented transverse to any given vertical support when the mounting head is in a mounted state on any such vertical support), and having a length corresponding at least to a side length of the supporting ceiling formwork panel, (Steidle-Sailer et al. can and may have a length a length corresponding at least to a side length of any given supporting ceiling formwork panel), whereby the anchoring cross-member can be affixed at each end to lateral edges of the ceiling formwork panel, (Steidle-Sailer et al. can and may be affixed at each end to lateral edges of any given ceiling formwork panel),
	wherein the anchoring cross-member has two latching clips, (55, 55 but, two on either end by what is shown by each 55 actually extending towards one side and an opposite side of the cross-member OR also 55, 57), projecting at a right angle to the anchoring cross-member longitudinal axis with which the anchoring cross-member can be latched on the frame in the latching recesses in such a way that in the latched state a translational displacement of the anchoring cross-member along its longitudinal axis is inhibited, (Steidle-Sailer et al. can and may be latched in any given latching recess on any given frame in such a way that in a latched state a translational displacement of the anchoring cross-member along its longitudinal axis is inhibited).

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 0019038 to Lopez et al.   As for claim 19, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Lopez et al. discloses, Figs. 2, 6 and 8 for example, a mounting head for a vertical support to support a ceiling formwork panel, comprising:
	an anchoring cross-member 1, 20, 40 oriented transverse to the vertical support when the mounting head is in a mounted state on the vertical support, (Lopez et al. can and may be oriented transverse to any given vertical support when the mounting head is in a mounted state on any such vertical support), and having a length corresponding at least to a side length of the supporting ceiling formwork panel, (Lopez et al. can and may have a length a length corresponding at least to a side length of any given supporting ceiling formwork panel), whereby the anchoring cross-member can be affixed at each end to lateral edges of the ceiling formwork panel, (Lopez et al. can and may be affixed at each end to lateral edges of any given ceiling formwork panel),
	wherein the anchoring cross-member has two latching clips, (23, 23’ but, two on either end by what is shown by 23, 22 and 23’, 22’), projecting at a right angle to the anchoring cross-member longitudinal axis with which the anchoring cross-member can be latched on the frame in the latching recesses in such a way that in the latched state a translational displacement of the anchoring cross-member along its longitudinal axis is inhibited, (Lopez et al. can and may be latched in any given latching recess on any given frame in such a way that in a latched state a translational displacement of the anchoring cross-member along its longitudinal axis is inhibited).

Allowable Subject Matter
Claims 16-18 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                         /MICHAEL SAFAVI/                                                                         Primary Examiner, Art Unit 3631                                                                                                                               














MS
February 22, 2022